Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-18-00370-CV

                   IN RE STATE NATIONAL INSURANCE COMPANY, INC.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: August 8, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 4, 2018, relator filed a petition for writ of mandamus, and the real party in interest

filed a response. After considering the petition and response, this court concludes relator is not

entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX.

R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 17-088, styled State National Insurance Co. v. Stonehouse Builders, LLC,
pending in the 451st Judicial District Court, Kendall County, Texas, the Honorable Bill R. Palmer presiding.